Citation Nr: 1531717	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-35 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric condition other than PTSD, to include depression, not otherwise specified (NOS); recurrent depressive disorder; mood disorder, NOS; and anxiety disorder, NOS.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied service connection for PTSD.  In March 2008, the Veteran filed a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.

In January 2011, the Board remanded the  claim for service connection for PTSD so that the Veteran could be afforded a  Board hearing at the RO (Travel Board hearing), pursuant to his request.

In April 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the  April 2015 hearing, the Veteran submitted additional evidence in support of his claims, along with a waiver of agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800. 20.1304 (2014).  .

As regards characterization of the appeal, the record reflects that, in addition to PTSD, the Veteran has been diagnosed with various other psychiatric disorders, to include depression, NOS; recurrent depressive disorder; mood disorder NOS; and anxiety disorder, NOS.  As such, and, given the different dispositions warranted with respect to PTSD and non-PTSD diagnoses (as explained below), the Board has now characterized the appeal as encompassing both matters set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's appeal.  A review of the documents in VBMS reveals the April 2015 hearing transcript and the June 2015 appellate brief.  The remaining documents in these systems are either duplicative of the evidence contained in the paper file, or are irrelevant to the claims on appeal.

The Board's decision addressing the claim for service connection for PTSD is set forth below.  The claim for service connection for  acquired psychiatric disorder other than PTSD is addressed in the remand following the order; that matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development needed to fairly resolve the claim decided herein has been accomplished.

2.  Although the Veteran is not shown to have actually engage in combat with the enemy during his service in the Republic of Vietnam, the occurrence of in-service stressful experiences associated with such service-in particular, coming under enemy attack on multiple occasions-has essentially been established.  .

3.  The record includes relatively balanced medical opinion evidence on the question of whether the Veteran meets the diagnostic criteria for PTSD, and the medical evidence diagnosing PTSD also tends to establish a link between the Veteran's current symptoms and his in-service stressor.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5103,5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

The Veteran filed his claim for service connection for PTSD in March 2005.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was received prior to that date, the DSM-IV is applicable.]

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2014).  

On  July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

The Veteran has asserted that his currently-diagnosed PTSD is due to stressful experiences during his service in  Republic of Vietnam.  Specifically, the Veteran has reported that, while stationed in the town of Xuan Loc in January or February of 1969, he and other members of his squad were forced to seek shelter from enemy bombing in a bunker.  See Statement in Support of Claim, October 2006.  He also stated that, when he moved from the bunker to the next perimeter, he saw many bodies mutilated and that he was required to move them.  See VA Examination, September 2011.  The Veteran's also claimed that he attempted to shoot his sergeant and was arrested by military police.  He was detained in Long Giao for five days, when the place where he was detained came under attack from the enemy.  See Statement in Support of Claim, October 2006.

The Veteran's DD-214  reflects that the Veteran served in the Republic of Vietnam, but does not indicate that the Veteran received any medals indicative of combat service and the Veteran has not actually asserted experiences associated with hand-to hand combat.  Although the Veteran is not shown to engaged in combat with the enemy during his service in the Republic of Vietnam, the occurrence of stressors associated with his service as a security guard at the U.S. Military Assistance Command, Vietnam Head Quarters (MACV HQ) in the town of Xuan Loc-to include coming under enemy attack on multiple occasions-has essentially been established.  See Statement of the Case, September 2008.  

Specifically, the RO relied on a report from the Personnel Information Exchange System (PIES) which documents an attack on the Husky Compound in Xuan Loc in February 1969.  Additionally, the report from PIES shows that MACV HQ sustained another enemy attack in May 1969.  The Board notes that the Veteran's military personnel records reflect that the Veteran was stationed at MACV HQ in Xuan Loc from August 24, 1968, to August 13, 1969, and there is nothing that contradicts that he was present at the time of the enemy attacks.  The Board points out that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor, to include the Veteran's own personal participation.   See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).   

On the question of whether the Veteran actually meets the DSM-IV criteria for a diagnosis of PTSD, the record includes conflicting medical evidence.

VA treatment record records dated from as early as February 2005 indicate that the Veteran was receiving treatment for PTSD and learning how to cope with his PTSD symptoms including flashbacks to his combat-related stressor in Xuan Loc.  See, e.g., Psychologist Note, February 2005; Psychologist Note, May 2005; Psychologist Note, July 2005.  A Psychiatric Progress Note from May 2006 lists PTSD as one of the Veteran's active problems and indicates that it was added to the Veteran's "Problem List" in August 2005 by Dr. S.S.G.  Subsequent progress notes, to include one dated in June 2007, continue to list PTSD as an active problem.    The record of an October 2006 PTSD screening documents  the Veteran's complaints of experiencing recurrent nightmares, avoidance of stimuli, and hypervigilance.

After filing his claim for service connection, the Veteran was afforded a VA PTSD Initial Evaluation Examination in December 2007.  During the examination, the Veteran reported coming under enemy attack  in n Xuan Loc, and the examiner noted that such involved intense fear and feelings of hopelessness.  The examiner stated that, while the reported stressful experiences  met the DSM-IV stressor criteria for PTSD, the Veteran symptoms did not include persistent avoidance of stimuli, persistent re-experiencing of the traumatic event, or persistent hyperarousal.  Furthermore, the examiner opined that the Veteran's symptoms did not cause impairment in social, occupational, or other areas of functioning.  Thus, the examiner concluded  that the Veteran did not meet the DSM-IV criteria for PTSD.  Rather, the examiner diagnosed depressive disorder, NOS (although he did not offer an opinion as to etiology).

In September 2011, the Veteran was afforded another VA examination,    The examiner noted the Veteran's VA treatment records reflecting diagnoses  of PTSD.  The Veteran reiterated his in-service experiences  in  Xuan Loc.  The examiner stated that, although the stressor was "related to combat," the Veteran's response did not involve intense fear, feelings of helplessness, or feelings of horror.  The examiner noted that the Veteran's symptoms included intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; that the Veteran's suffered from difficulty falling or staying asleep; and that the Veteran experienced irritability or outbursts of anger.  Because the examiner found that the Veteran's stressor did not meet the DSM-IV stressor criteria, the examiner concluded that the Veteran did not have PTSD.  Instead, the Veteran was diagnosed with anxiety disorder, NOS.  The examiner noted that there was no relationship between the Veteran's anxiety disorder and PTSD (but, did not comment on the relationship, if any, between the diagnosed disability and service). 

As noted in the Introduction, above, during his April 2015 Board hearing, the Veteran submitted additional evidence in support of his claim, including a July 2013 Psychiatric Note from the VA Medical Center (VAMC) in San Juan, Puerto Pico, and a Disability Benefits Questionnaire (DBQ) completed by his treating VA psychiatrist.  

In the  July 2013 VA treatment record, the Veteran's VA psychiatrist indicated that the Veteran had received treatment at the PTSD clinic since 2009, and that he had been diagnosed with PTSD and recurrent depressive disorder.  The psychiatrist noted that the Veteran complained of nightmares associated with his experiences during the Vietnam war, as well as  anxiety and changes of mood without external triggers.  In the  March 2015 DBQ, the same psychiatrist provided an Axis I diagnosis of PTSD, noted to be in accordance with the DSM-IV, and also diagnosed  depression, NOS.  The psychiatrist  stated that the Veteran's symptoms included intrusive memories of the traumatic events.

The Board notes that, although both VA examiners concluded that the Veteran's disorder did not meet the DSM-IV PTSD criteria, interestingly, those examiners each rendered a negative opinion on completely different bases.  Although the December 2007 examiner concluded that the Veteran's stressor was adequate to meet the DSM-IV criterion, the examiner concluded that the Veteran's symptomatology did not include persistent avoidance of stimuli, persistent re-experiencing of the traumatic event, or persistent hyperarousal.  Conversely, while the September 2011 examiner found that the Veteran's stressor did not meet the DSM-IV criterion, the Veteran symptoms were noted to include intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; that the Veteran suffered from difficulty falling or staying asleep; and that the Veteran experienced irritability or outbursts of anger.

In contrast to the above-noted opinions, the Veteran's treating VA psychiatrist and other mental health providers (as reflected in mental health records associated with VA treatment) have noted  long-standing, and current, diagnoses of PTSD. Collectively, such records include sufficient findings  to establish that the criteria for such a diagnosis are met.  Although neither the March 2015 DBQ nor the Veteran's mental health treatment records (to include the July 2013 record) delineate, with specificity, how all the  DSM-IV criteria for a PTSD diagnosis are met, the Board points out that mental health professional making PTSD diagnoses are presumed to the know the DSM-IV requirements applicable to their practice and to have taken them into account.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Thus, the Board finds that the pertinent medical evidence of record addressing the question of whether the Veteran has a valid diagnosis of PTSD is, at least, relatively evenly balanced.  The Board further finds that the March 2015 DBQ completed by the Veteran's private psychiatrist, his VA treatment records, and, in part, the  September 2011 VA examination report, include pertinent, persuasive findings that tend to establish the necessary link between his current PTSD symptoms and his combat-related stressor.

As indicated above, the March 2015 DBQ indicates that the Veteran's symptoms included intrusive memories of his stressor.  Additionally, the July 2013 Progress Note indicates that he experienced "nightmares about the war."  The 2011 VA examiner noted that the Veteran's symptomatology included intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of his stressor.  The Veteran's other VA treatment records indicate a link between  PTSD symptoms and his in-service  stressor.  For example, the May 2005 Psychologist Note documents the  Veteran's  report that, upon leaving service, he had flashbacks and nightmares of his experiences in Vietnam.  The Veteran's psychologist noted that, as the interview recounting his Vietnam experiences continued, the Veteran began to hyperventilate and sweat profusely.  The psychologist stated that he felt it necessary to desist from referencing the Veteran's experiences in Vietnam.

The Board points out that VA is not free to ignore a medical opinion or pertinent medical findings (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject such a medical opinion based on its own medical judgment, even if the opinion is based on lay assertions (see Obert v. Brown, 5 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  The fact that medical evidence discussed above relied, in part, on the Veteran's lay assertions does not diminish the probative value of the opinion unless the lay statements are deemed not credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Such is not the case here.  In fact, the Veteran has consistently described his in-service experiences and the symptomatology associated with those experiences, as documented in records associated with his VA treatment.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Given the totality of the relevant evidence in this case- to particularly include the Veteran's lay statements regarding his in-service stressful experiences, the objective evidence essentially corroborating the occurrence of such experiences, and the medical evidence on the questions of diagnosis and the existence of a nexus between the Veteran's symptoms and his stressor-and  with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim , the Board finds that the criteria for service connection for PTSD are met.


ORDER

Service connection for PTSD is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.

As noted above,  the Veteran's available treatment records indicate that he has also been diagnosed with depression, NOS; recurrent depressive disorder; mood disorder NOS; and anxiety disorder, NOS.  While service connection has been granted for PTSD, there remain questions as to the validity of any other diagnosis(es) of an acquired psychiatric disorder(s); and, if validly diagnosed, the relationship, if any, between each such diagnosis and either the Veteran's military service, to include his established in-service  stressor, or his now service-connected PTSD.  

In this regard, the Board notes that, while the September 2011 VA examiner diagnosed the Veteran with anxiety disorder, NOS, and stated that there was no relationship between the Veteran's anxiety disorder and PTSD, the examiner did not address whether that diagnosis was related to the Veteran's military service.  Likewise, while the December 2007 VA examiner diagnosed the Veteran with depressive disorder, NOS, and stated that that condition was not related to PTSD, the examiner did not provide an opinion as to whether that condition was related to the Veteran's military service.  Furthermore, neither examiner addressed the other psychiatric diagnoses rendered during the appeal period.  Finally, although the Veteran's treating VA psychiatrist indicated a diagnosis of depression, NOS, in the March 2015, the psychiatrist did not provide an opinion, with clearly-stated rationale, as to its etiology.  

The Board points out that any valid psychiatric diagnosis other than PTSD shortly prior to the filing of the claim, or during the pendency of the claim could constitute a current disability for purposes of service connection-even if resolved at the time of examination.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claim for service connection for acquired psychiatric disorder(s) other than PTSD, and that further opinion-based on full consideration of the Veteran's documented history and assertions, and supported by a clearly-stated rationale-is needed to resolve the claim remaining on appeal.    See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 21 Vet. App. 319 (2007).

Prior to obtaining further opinion evidence, to ensure that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent mental health records.

As for VA records, it appears that the most recent VA mental health records associated with the claims file by the AOJ are dated through August 2007.  All subsequent VA treatment records were either submitted by the Veteran or do not relate to the Veteran's VA mental health evaluation and/or treatment.  However, as the record clearly indicates  the Veteran's receipt of ongoing mental health treatment, additional, more recent records of such treatment likely exist.    Therefore, the AOJ should obtain all pertinent, outstanding records of VA mental health evaluation and/or treatment  dated since August 2007, following the procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those record are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining appeal (to include as regards any pertinent, private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014)..

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA mental health evaluation and/or treatment of the Veteran dated since August 2007.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain a  medical opinion from an appropriate mental health clinician-preferably, a psychiatrist or psychologist.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

The contents of the entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to the designated individual, and the report must reflect full consideration of the Veteran's documented history and assertions.

The examiner should clearly identify all psychiatric disability(ies) other than PTSD currently present or present at any point pertinent to the current claim (even if currently resolved) , to particularly include depression, NOS; recurrent depressive disorder; mood disorder NOS; and anxiety disorder, NOS.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgement, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in or is otherwise medically related to service, to include the established  in-service stressor of coming under enemy attack on multiple occasions; or, if not, 

(b) was caused or is aggravated (worsened beyond the natural progression) by the Veteran's now service connected PTSD. If aggravation by service-connected PTSD is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A complete, clearly-stated rationale for any conclusion reached must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA,  adjudicate the matters remaining on appeal in light of all pertinent evidence added to the record (to particularly include all that added to the claims file since the last adjudication) and legal authority.

7.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).	


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


